Exhibit 10.3

RATIFICATION AND CONSENT OF GUARANTY

THIS RATIFICATION AND CONSENT OF GUARANTY (this “Ratification and Consent”) is
made as of the 31st day of March, 2011, by UNILENS VISION, INC., a Delaware
corporation having an address of 1780-400 Burrard Street, Vancouver, B.C. V6C
3A6 (“Guarantor”), for the benefit of REGIONS BANK, an Alabama banking
corporation, having an address of 100 North Tampa Street, Suite 3100, Tampa,
Florida 33602 (“Lender”).

RECITALS

WHEREAS, Unilens Corp. USA, a Delaware corporation and Unilens Vision Sciences
Inc., a Delaware corporation (together, “Borrower”) made, executed and delivered
to Lender certain instruments evidencing a revolving loan and term loan from
Lender to Borrower (the “Original Loan”), including the following which,
together with any and all other Loan Documents executed in favor of Lender in
connection with the Original Loan, are described as follows:

A. Term Note dated November 9, 2009, in the original principal amount of
$6,900,000.00, as amended and restated by that certain Amended and Restated Term
Note dated as of August 12, 2010 made by Borrower in the original principal
amount of $5,400,000.00 (“Original Term Note”);

B. Revolving Credit Note dated November 9, 2009, in the original principal
amount of $1,500,000.00, as amended and restated by that certain Amended and
Restated Revolving Credit Note dated as of August 12, 2010, made by Borrower in
the original principal amount of $1,500,000.00 (“Original Revolving Note”);

C. Credit and Security Agreement dated November 9, 2009, as amended by that
certain Joinder Agreement and First Amendment to Credit and Security Agreement
and other Loan Documents dated as of August 12, 2010, by and between Borrower
and Lender (“Loan Agreement”);

D. All other documents (“Other Documents”) made, executed and delivered to
Lender in connection with the Original Loan.

(The Original Term Note, Original Revolving Note, Loan Agreement and the Other
Documents are hereinafter referred to, collectively, as the “Original Loan
Documents”.)

WHEREAS, the obligations of Borrower to Lender are guaranteed by Guarantor
pursuant to that certain Continuing and Unconditional Guaranty executed by
Guarantor dated as of November 9, 2009, as ratified pursuant to that certain
Ratification and Consent of Guaranty dated as of August 12, 2010 (the
“Guaranty”);

WHEREAS, subject to certain terms and conditions, Lender has agreed to modify
the payment terms and certain other provisions under the Original Loan Documents
pursuant to the following:

Y. Second Amended and Restated Term Note dated on or about the date hereof
(“Term Note”) made by Borrower in favor of Lender; and

 

14



--------------------------------------------------------------------------------

Z. Second Amendment to Credit and Security Agreement dated on or about the date
hereof (“Second Amendment”; together with the Term Note, “Amended Loan
Documents”) between Borrower and Lender.

WHEREAS, Guarantor acknowledges that the modification of the Original Loan by
Lender confers a real and substantial benefit upon it and further acknowledges
that this Ratification and Consent is supported by good and valuable
consideration.

TERMS

NOW, THEREFORE, in consideration of the foregoing, the sum of Ten and No/100
Dollars ($10.00), the recitals hereinabove set forth which are an integral part
of this Ratification and Consent and not mere recitals hereto, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby agrees as follows:

1. Guarantor acknowledges and consents to the execution and delivery of the
Amended Loan Documents and all terms and conditions thereof.

2. Guarantor confirms, ratifies and reaffirms all its obligations under the
Guaranty in all respects and acknowledges and agrees that (a) the Guaranty is in
full force and effect, (b) the Guaranty is and shall continue to be
unequivocally and irrevocably enforceable against Guarantor, (c) Guarantor’s
obligations under the Guaranty extend to the Amended Loan Documents, and
(d) Guarantor is, and continues to be, liable to Lender pursuant to the Guaranty
in each and every particular as set forth therein.

3. Guarantor acknowledges and agrees that its obligations under the Guaranty are
not subject to (and Guarantor hereby irrevocably waives any right he or she has
or might acquire to assert) any defense, counterclaim, setoff, right of
recoupment or abatement, or other claim against Lender (including without
limitation any defenses, counterclaims, setoffs, rights of recoupment or
abatement, and other claims of Borrower against Lender) for any matter occurring
or arising on or before the date of this Ratification and Consent.

4. Guarantor represents and warrants to Lender that (a) all Guarantor’s
representations and warranties to Lender in the Guaranty and any other document
executed by Guarantor in connection therewith (“Guaranty Documents”) are true
and correct on this date, as if made on this date, except to the extent any of
them expressly relate to an earlier date, and (b) since the date of the most
recent financial statements of Guarantor delivered to Lender, there has not been
any material adverse change in Guarantor’s financial condition.

5. Guarantor acknowledges that the liability of Guarantor under the Guaranty is
not affected or diminished in any manner by the terms of the Term Note or the
Second Amendment and that the liability of Guarantor includes all advances made
by Lender to Borrower pursuant thereto, to the same extent as if the Term Note
and Second Amendment were executed and in effect on the date of the Guaranty.

6. Guarantor agrees that Lender, by requesting this Ratification and Consent,
will not be deemed to have waived any of its rights to enforce the Guaranty upon
any subsequent modification of the terms of the extension of the loan or the
documents evidencing and securing them, whether or not a similar reaffirmation
is executed at the time of such subsequent modification.

 

15



--------------------------------------------------------------------------------

7. The Guarantor acknowledges that, as of the date hereof, Guarantor has no
defenses, claims, counterclaims or rights of set-off, legal or equitable,
arising out of or in connection with the loan transaction contemplated by the
Amended Loan Documents or any prior loan documents, including, without
limitation, the Original Term Note, Original Revolving Note or Loan Agreement
and all documents executed in connection therewith between the Borrower,
Guarantor and the Lender. The Guarantor waives and releases, acquits, satisfies
and forever discharges the Lender and its affiliates, successors and assigns
from any and all claims, counterclaims, defenses, actions, causes (legal or
equitable), promises and demands whatsoever in law or in equity which the
Guarantor ever had, now has or which any successor or assign thereof hereafter
can, shall or may have against the Lender or its affiliates, successors or
assigns, upon or by reason of any manner, or cause or thing whatsoever through
the date hereof. Guarantor further acknowledges that Lender is relying upon the
releases granted herein in extending the agreements contemplated hereunder.

 

GUARANTOR:

 

UNILENS VISION, INC., a Delaware corporation

By:  

/s/ Michael J. Pecora

 

Michael J. Pecora

President

 

STATE OF  

Delaware

  COUNTY OF  

New Castle

 

The foregoing instrument was acknowledged before me this 31 day of March, 2011,
by Michael J. Pecora, as President of UNILENS VISION, INC., a Delaware
corporation, on behalf of the corporation, who is personally known to me or has
produced Florida (state) driver’s license or
                                                                          as
identification.

 

My Commission Expires:    December 22, 2011   

/s/ Jean Marie Wagner

   Notary Public (Signature) (AFFIX NOTARY SEAL)   

Jean Marie Wagner

   (Printed Name)

 

16